Title: From Thomas Jefferson to William Short, 2 May 1785
From: Jefferson, Thomas
To: Short, William



Dear Sir
Paris May 2. 1785.

By your servant I inclose you a bill of the Caisse d’escomte for two hundred livres. We have received this day some public letters from America. These contain a permission to Doctr. Franklin to return, and a substitution of myself in his place. There is no appointment of a Secretary of legation, but I suppose it out of doubt that Colo. H. will be annexed to this legation. Smith is fixed in that of Mr. Adams to London. W. F. seems to be dropped. While you know with certainty that any appointment left to me would be at your command, and that in this I should be actuated by a sentiment of that duty which requires every one to place in office those who are most worthy of them, I must at the same time say I have no reason to expect any appointment will be put to my disposal.  It is not easy indeed as yet to know what will be the system of Congress. Mercer is married to Miss Sprigg. Monroe I am afraid is dead, for three packets have now come without bringing me a line from him or concerning him. We shall be all happy to see you on the 4th. and hope you will make some stay if you still propose to return. Colo. H. is got well. Mr. Adams junr. goes the 10th. for N. York, and Monsr. de Doradour with him for Virginia. I am with much affection Your friend & servt.,

Th: Jefferson

